Citation Nr: 1533060	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-20 010A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to a compensable rating for systolic click and left axis heart deviation, to include the threshold matter of the propriety of the reduction of the rating for such disability from 30 to 0 percent, effective September 1, 2010,.

3.  Entitlement to a compensable rating for cervical radiculopathy of the left upper extremity, to include the threshold matter of the propriety of the reduction of the rating for such disability from 20 to 0 percent, effective September 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to September 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) and from a September 2011 rating decision of the Muskogee, Oklahoma VA RO.  The record is now in the jurisdiction of the New Orleans RO.  [A March 2010 rating decision had denied service connection for CAD; however, new and material evidence in the matter was received within the following year.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for CAD; entitlement to a compensable rating for systolic click and left axis heart deviation, to include the threshold matter of the propriety of the reduction in the rating for such disability from 30 to 0 percent, effective September 1, 2010; and entitlement to a rating in excess of 20 percent for cervical radiculopathy of the left upper extremity, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The reduction in the rating for the Veteran's cervical radiculopathy of the left upper extremity from 20 to 0 percent, effective September 1, 2010, was based on a February 2009 VA examination that did not show any improvement in the disability or in the Veteran's ability to function under the ordinary conditions of work and life.



CONCLUSION OF LAW

The reduction of the rating for cervical radiculopathy of the left upper extremity from 20 to 0 percent, effective September 1, 2010, was not proper,  and restoration of a 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Code 8513 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply in this matter.  Furthermore, inasmuch as this decision finds that the reduction of the rating for cervical radiculopathy of the left upper extremity was improper (and grants restoration of the prior 20 percent rating), the Board finds that any duty to assist omission in this matter is harmless.

Legal Criteria, Factual Background, and Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or termination of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The due process requirements of 38 C.F.R. § 3.105(e) were fully met with respect to the reduction in the rating for cervical radiculopathy of the left upper extremity from 20 to 0 percent.  A March 2010 rating decision proposed to reduce the rating for the cervical radiculopathy of the left upper extremity from 20 to 0 percent, and an accompanying March 2010 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  He submitted a statement in response, but did not request a predetermination hearing.  Thereafter, a June 2010 rating decision reduced the rating for the cervical radiculopathy of the left upper extremity from 20 to 0 percent, effective September 1, 2010.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board finds that the reduction in the rating of the Veteran's cervical radiculopathy of the left upper extremity from 20 to 0 percent, effective September 1, 2010, was not factually warranted, as the February 2009 VA examination on which the reduction was based did not show any improvement in the disability or in the Veteran's ability to function under the ordinary conditions of work and life.

The medical evidence of record shows that in January 2006, the Veteran underwent private surgery (posterior cervical laminectomy decompression at C3-C6) for his diagnosis of cervical stenosis.  Thereafter, on September 2006 VA examination it was noted that he continued to complain of sharp pain in the neck with radiation and pain to the left shoulder, as well as numbness in the upper extremities.  It was also noted that he had bilateral carpal tunnel syndrome and a weakness to the arms.  In terms of relevant functional impairment, he reported that he did not have as much strength in his arms as he used to.  Neurologic examination revealed decreased sensation to the hands, weakened hand grip (more on left than right), and atrophy in the shoulder areas.  It was noted that his January 2006 cervical spine surgery greatly improved his symptoms of pain in his neck and left shoulder, but that he still had upper extremity weakness.

On February 2009 VA examination it was noted that the Veteran still had residual weakness in both arms.  It was also noted that he had left arm numbness, but that this had resolved with his neck surgery in January 2006 [erroneously cited as in 2005].  However, neurologic examination continued to reveal weakness in strength in both upper extremities.  The examiner reiterated that the Veteran had not had radicular symptoms since his 2006 surgery, but that he continued to have weakness in both shoulders related to his arthrotomy and left shoulder replacement.

On March 2010 VA examination the Veteran reported that he chronically had had problems with numbness and tingling in his arms and attributed this to both shoulders being operated on.  He noted that he was independent in his activities of daily living, but that his wife had to button his shirts for him.

A May 2010 private treatment record notes the Veteran's complaint of a progressively worsening sensation of weakness in his hands.  He reported that since his January 2006 surgery, he did get some relief of his upper extremity symptoms as well as regained strength in the immediate area for a few months to a couple of years postoperatively; however, these symptoms had returned and had gradually worsened.  It was noted that most of his complaints stemmed around the sensation changes and strength problems in his upper extremities.  He reported a strength loss in his upper extremities as well as cramps, and it was noted that he had significant sensory loss and some hypersensitivity in his hands.  In terms of functional impairment, he confirmed loss of dexterity in his upper extremities, loss of stereognosia, significant changes in handwriting, and obvious loss of proprioceptive sensation.  He noted that his arm and hand symptoms affected his life significantly.  A private June 2010 EMG study revealed a generalized, primarily axonal, peripheral polyneuropathy of both upper extremities.

In a July 2010 statement, the Veteran alleged that his hands and fingers did not function properly, that his ability to write was almost non-existent, that if they got cool he lost strength in his fingers and could not grip anything, and that he could not even get his pants zipped up.  In his May 2011 notice of disagreement, he alleged that while feeling initially came back to his hands after his neck surgery, he was now unable to write or turn pages in a book because of his condition.

On March 2014 VA examination it was noted that the Veteran's left cervical radiculopathy had resolved without residuals, and that his current peripheral neuropathy of both upper extremities was secondary to monoclonal gammopathy with residual weakness, atrophy, and sensory loss.  Specifically, the examiner opined that, given that the Veteran's upper extremity symptoms had resolved following the cervical laminectomy in 2006, it was more likely that his current symptoms were due to the idiopathic peripheral neuropathy.

As outlined above, the evidence of record documents that the Veteran continued to experience functional impairment from cervical radiculopathy even after his January 2006 neck surgery.  Specifically, weakness in both of his arms was noted at the September 2006 and February 2009 VA examinations, and he also complained of his radicular symptoms returning and becoming progressively worse in the May 2010 private treatment record, July 2010 statement, and May 2011 notice of disagreement.  The March 2014 VA examiner, in concluding that the Veteran's left cervical radiculopathy had resolved without residuals, did not take into account the above evidence (specifically, the May 2010 private treatment record) which indicated that the Veteran's January 2006 neck surgery did not provide permanent relief of his radiculopathy symptoms.

The Board finds that the reduction in the rating from 20 to 0 percent, effective September 1, 2010, was not supported by the factual record (as the evidence did not show any improvement in the disability or in the Veteran's ability to function under the ordinary conditions of work and life at the time the reduction was implemented), and therefore such reduction was improper.  Accordingly, the Board finds that restoration of the prior 20 percent rating for cervical radiculopathy of the left upper extremity is warranted.


ORDER

The appeal challenging the propriety of the reduction of the rating for cervical radiculopathy of the left upper extremity from 20 to 0 percent, effective September 1, 2010, and seeking restoration of the  20 percent rating is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the following claims.

Service Connection for CAD

The Veteran contends that his CAD (first reported diagnosed in a February 2007 private treatment record) is related to alleged exposure to herbicides during his military service, and/or was caused or aggravated by his service-connected disabilities of mild systolic click and left axis heart deviation and chronic obstructive pulmonary disease (COPD).  [The Board notes that, while a private physician opined in January 2011 that the Veteran's CAD was related to chronic smoking which started during his service, a governing regulation prohibits the award of service connection for CAD solely on the basis that such resulted from his use of tobacco products in service.  See 38 C.F.R. § 3.300.  Therefore, such a theory of service connection will not be pursued or developed.]

Regarding the Veteran's theory of service connection for CAD as due to exposure to herbicides, he alleges that he was exposed to Agent Orange while stationed in Thailand and during top secret missions to recover and retrieve drones that had landed in Thailand, Vietnam, and DMZ areas.  In an August 2011 statement, he asserted that these top secret missions took place between December 1972 and December 1973 and that information about such missions should available in Department of Defense files.  The Veteran's service personnel records (SPRs) currently in the record document that he had a Top Secret security clearance and that he was stationed at both the Udorn Royal Thai Air Force Base and the U-Tapao Air Base in Thailand; however, there is no evidence in the record confirming service in Vietnam or his participation in the alleged top secret missions.  He has alleged that his service finance records should reflect that he received incountry or combat pay, which would corroborate service in Vietnam.  Development for corroboration of his alleged service in Vietnam (and if that proves negative for corroboration of exposure to herbicides in Thailand) is necessary.  

Regarding the theory of service connection for CAD as secondary to a service-connected systolic click and left axis heart deviation, the Veteran alleged in a July 2010 statement that his heart rhythm problem caused his heart to accelerate, which caused strain on the heart which could cause a stroke.  On March 2010 VA examination the examiner opined that the Veteran's arteriosclerosis is related to three risk factors (aging, smoking, and history of hypertension) and was not related to (and was not at least as likely as not secondary to) his service-connected heart disability, as the mild systolic click and left axis heart deviation are not risk factors for the development of arteriosclerosis.  However, the examiner did not provide an opinion regarding whether the Veteran's service-connected mild systolic click and left axis heart deviation aggravated his CAD; such opinion should be sought on remand.

Regarding the his theory of service connection for CAD as secondary to his service-connected COPD, in a July 2010 statement the Veteran alleged that his breathing problems created extra exertion on his heart, causing the CAD.  A March 2010 VA treatment record notes that a recent echocardiogram had shown evidence of "borderline" dilation or enlargement , likely due to his lung disease.  There is no medical opinion in the record that addresses this theory of entitlement, and development for such opinion is necessary.

Propriety or Reduction and Rating for Systolic Click and Left Axis Heart Deviation

A June 2009 rating decision awarded the veteran an increased 30 percent rating (under 38 C.F.R. § 4.104, Code 7000) for mild systolic click and left axis heart deviation, based on a February 2009 VA examination showing of workload of 6 METs.  Thereafter, a March 2010 rating decision proposed a reduction in the rating from 30 to 0 percent, and such reduction was implemented by a June 2010 rating decision, based on a March 2010 VA examination showing that the Veteran's service-connected heart disability did not cause any medical conditions.

On February 2009 VA examination it was noted that when the Veteran had a fast heartbeat, he had dizziness and felt tired and short of breath, and METs were estimated at 6.  On March 2010 VA examination  his METs were estimated at 2; the examiner noted that this METs estimate appeared to be "mostly [a]ffected" by the Veteran's COPD, but did not note whether the Veteran's service-connected heart disability contributed at all to this estimate.  The Veteran has not been afforded a VA examination for his service-connected heart disability since March 2010 (more than five years ago).  A contemporaneous examination to assess the systolic click and left axis heart deviation is necessary.  

Rating for Cervical Radiculopathy of the Left Upper Extremity

In a July 2010 statement, in reference to his cervical radiculopathy of the left upper extremity, the Veteran noted that VA apparently did not have the most up-to-date information on this disability from Drs. Nunley, Adams, and Nelson.  Private treatment reports from Dr. Nunley are now in the record, but those from Dr. Adams and Dr. Nelson are not.  Such reports may contain evidence relevant to this appeal, and must be sought.

Furthermore, the Board notes that the most recent VA examination for this disability (in March 2014) did not specify the severity of any incomplete paralysis (i.e., mild, moderate, or severe) for the Veteran's left (minor) upper extremity.  As such finding is critical to the question of whether an increased rating is now warranted for the left upper extremity disability, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Adams and Dr. Nelson.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since July 2011.

2.  The AOJ should arrange for exhaustive development (to include search for the Veteran's service finance records, if available, to determine whether he received combat/[Vietnam] incountry pay for being deployed to Vietnam while stationed in Thailand) for confirmation of his alleged service in Vietnam.  [If pay records are unavailable, it must be so noted for the record, the scope of the search should be described, and the Veteran must be so notified.]

3.  After completion of Instruction #2, the AOJ must make a formal determination as to whether or not the Veteran was exposed to herbicides in service at any time, in accordance with the results of the following development:

(a) Based on the development sought in #2, above, the AOJ should make a formal finding for the record as to whether or not the Veteran is shown to have served in Vietnam.   

(b) If and only if Vietnam service cannot be verified, then the AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there from 1972 to 1973.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.n.

4.  The AOJ should arrange for a cardiology examination of the Veteran to ascertain the nature and likely etiology of his CAD and the severity of his service-connected mild systolic click and left axis heart deviation.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the heart (under 38 C.F.R. § 4.104, including Code 7000).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's CAD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected mild systolic click and left axis heart deviation and/or his service-connected COPD?

(b) Please describe all symptoms and manifestations of the Veteran's mild systolic click and left axis heart deviation (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).

(c) Please specifically comment on the overall impact of the mild systolic click and left axis heart deviation on occupational and daily activity functioning (to include during flare-ups).

(d) For the Veteran's mild systolic click and left axis heart deviation, please also opine as to whether this disability contributed at all to the METs estimate of 2 which was rendered at the March 2010 VA examination, as well as whether such disability contributes to the current METs estimate.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

5.  The AOJ should arrange for a peripheral nerves examination of the Veteran to ascertain the severity of his service-connected cervical radiculopathy of the left upper extremity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the peripheral nerves (under 38 C.F.R. § 4.124a, including Code 8513).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's cervical radiculopathy of the left upper extremity, noting whether there is complete paralysis and the severity (mild, moderate, moderately severe, or severe) of any incomplete paralysis (and specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).

(b) Please specifically comment on the overall impact of the cervical radiculopathy of the left upper extremity on occupational and daily activity functioning (to include during flare-ups).

6.  The AOJ should review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


